Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
 	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8, drawn to a method for hydrocarbon formation stimulation.
II. Claims 9-19, drawn to methods for spotting acid in a wellbore.
The inventions are distinct, each from the other because of the following reasons:
 	Invention I and Inventions II are related as combination and subcombination. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed in Invention I does not require the particulars of the subcombination as claimed in Inventions II because the combination of Invention I does not require the requirement of being sufficiently balanced to complete the operation of dissolving the acid soluble debris. The subcombinations have separate utility such as spotting acids and acid drilling.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
 	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
 	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

 	During a telephone conversation with Brent Johnson on 12/12/20 a provisional election was made without traverse to prosecute the invention of Invention I, claims 1-8.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 9-19 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Specification
 	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1 and 8 are objected to because of the following informalities: 	On line 9 of claim 1, “the tool” should be “the perforating tool...” 	On line 1 of claim 8, “wherein:” should be removed. 	Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  	Claim 8 recites “wherein the acidic composition is in contact with the perforation tool when the acidic composition and the perforating tool are inserted into the wellbore.” However, this limitation is recited almost word for word in the claim upon claim 8 depends (independent claim 1). As such, claim 8 fails to further limit the subject matter of the claim upon which it depends. 	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


 	Claims 1, 3, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Behrmann et al. (US 2004/0099418). 	With respect to independent claim 1, Behrmann discloses a method for the fracking or stimulation of a hydrocarbon-bearing formation (Abstract), said method comprising the steps of: 	providing a wellbore and a casing in said wellbore (Abstract, [0003], [0008], [0069], and Figs. 2 and 7); 	inserting a plug in the wellbore at a predetermined location (Abstract, [0008], [0069], and Figs. 2 and 7); 	inserting a perforating tool and an acidic composition into the wellbore, wherein said acidic composition is in direct contact with both said perforating tool and casing (Abstract, [0008], [0033], [0069], and Figs. 2 and 7); 	positioning the perforating tool within the acidic composition near said predetermined location, wherein the acidic composition is in contact with the perforation tool when the acidic composition and the perforating tool are inserted into the wellbore (Abstract, [0008], [0033], [0069], and Figs. 2 and 7); 	perforating the wellbore with the perforating tool thereby creating a perforated area and acid soluble debris (Abstract, [0008], [0033], [0069], and Figs. 2 and 7); 	allowing the acidic composition to come into contact with the perforated area and acid soluble debris for a predetermined period of time to prepare the formation for the stimulation (Abstract, [0008], [0033], [0069], and Figs. 2 and 7); and 	initiating the fracking or stimulation of the perforated area using a stimulation fluid ([0048] and Fig. 2). 	Regarding claim 1, Behrmann discloses inserting a perforation tool into a wellbore, perforating the wellbore with the perforating tool, and fracking or stimulating the perforated area (Abstract, [0008], [0033], [0069], and Figs. 2 and 7). However, Behrmann fails to expressly disclose wherein the perforating tool is “remov[ed]… from the wellbore.” It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to consider removing a perforating tool after a perforation step from the entire wellbore since its presence in the wellbore might interfere with subsequent operations. Furthermore, removing the perforating tool from the wellbore amounts to nothing more than choosing from a finite number of possible and predictable solutions (e.g. leave the perforating tool in the wellbore or removing the perforating tool from the wellbore), as it has been taught "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person having ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR at 1397	With respect to depending claim 3, Behrmann discloses wherein the perforating tool is a perforating gun ([0017] and Fig. 7). 	With respect to depending claim 8, Behrmann discloses wherein the acidic composition is in contact with said perforation tool when the acidic composition and the perforating tool are inserted into the wellbore (Abstract, [0008], [0033], [0069], and Figs. 2 and 7).


 	Claims 2 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Behrmann et al. (US 2004/0099418- cited above) in view of Cassidy et al. (US 2010/0261623). 	With respect to depending claims 2 and 4-7, Behrmann discloses a method for treating a hydrocarbon-bearing formation comprising inserting an acidic composition into a wellbore to acidize the formation (Abstract, [0008], [0033], [0069], and Figs. 2 and 7). However, Behrmann fails to expressly disclose the chemical composition of said acidic composition. Cassidy teaches a method for treating a hydrocarbon-bearing formation comprising inserting an acidic composition into a wellbore to acidize the formation ([0004] and [0008]). Replacing the acidic composition disclosed by Behrmann with the acidic composition taught by Cassidy is but a simple substitution of one known equivalent acidic composition for another, performing the same function for the same purpose, i.e., acidizing formations. It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to make this simple substitution as it has been held “[W]hen a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” KSR at 1395 (citing United States v. Adams, 383 US 39, 50-51 (1966)). Furthermore, the acidizing composition taught by Cassidy comprises a corrosion inhibitor which prevents corrosion of “metal tubular goods, pumps, and other equipment,” such as those employed in the method disclosed by Behrmann; it would have been obvious for a person having ordinary skill in the art to consider the benefits of said corrosion inhibitors for the components and method disclosed by Behrmann. 	More specifically, regarding depending claim 2, the combination of Behrmann and Cassidy teaches wherein the acidic composition comprises a corrosion inhibitor adapted to prevent damaging corrosion to the perforating tool during exposure with said acidic composition ([0004] and [0008]). 	More specifically, regarding depending claim 4, the combination of Behrmann and Cassidy teaches wherein the acidic composition may be mineral acids or organic acids ([0022]). With regard to the remaining materials of the Markush group, the Office considers these as obvious variants to those disclosed by the reference, and, therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to alternatively include such acids. 	More specifically, regarding depending claim 5, the combination of Behrmann and Cassidy teaches wherein the acidic composition further comprises a corrosion inhibitor ([0004] and [0008]). 	More specifically, regarding depending claim 6, the combination of Behrmann and Cassidy teaches wherein the acidic composition comprises an HCl component ([0022]). 	More specifically, regarding depending claim 7, the combination of Behrmann and Cassidy teaches wherein the acidic composition may be HCl ([0022]). With regard to the remaining materials of the Markush group, the Office considers these as obvious variants to those disclosed by the reference, and, therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to alternatively include such acids.

Double Patenting
 	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101. 

 	Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11,168,246 (‘246 herein). 	Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-5 are generic to all that is recited in claims 1-5 of ‘246. That is, claims 1-5 are anticipated by claims 1-5 of ‘246 because the method steps for fracking or stimulation of a hydrocarbon-bearing formation, as described in claims 1-5 in the instant application, are but a more generic version of the same aspects in ‘246. 	This is a nonstatutory double patenting rejection because the patentably indistinct claims have been patented.

	Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,492,542 (‘542 herein). 	Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-8 are generic to all that is recited in claims 1-7 of ‘542. That is, claims 1-8 are anticipated by claims 1-7 of ‘542 because the method steps for fracking or stimulation of a hydrocarbon-bearing formation, as described in claims 1-8 in the instant application, are but a more generic version of the same aspects in ‘542. 	This is a nonstatutory double patenting rejection because the patentably indistinct claims have been patented.

	Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11,485,902 (‘902 herein). 	Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-4 are generic to all that is recited in claims 1-4 of ‘902. That is, claims 1-4 are anticipated by claims 1-4 of ‘902 because the method steps for fracking or stimulation of a hydrocarbon-bearing formation, as described in claims 1-4 in the instant application, are but a more generic version of the same aspects in ‘902. 	This is a nonstatutory double patenting rejection because the patentably indistinct claims have been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	Germack (US 2014/0284053) teaches a method for stimulating a hydrocarbon-bearing formation by inserting a plug, a perforating tool, and a spearhead acid.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVI T. SKAIST whose telephone number is (571)272-9348. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        


/AVI T SKAIST/Examiner, Art Unit 3674